Title: Thomas Jefferson to William Davenport, 4 July 1819
From: Jefferson, Thomas
To: Davenport, William


          
            Sir
            Monticello July 4. 19.
          
          I have been long waiting in the hope of picking up a 5.D. bill of the US. bank to remit you according to the account transmitted to you me thro’ mr Patterson: but in vain. our inland & uncommercial situation offers nothing but the paper of our state banks: to prevent further delay therefore I inclose you a Richmond 5.D. note and as the banks of every state are at discount  in all others, I add a quarter Dollar which will probably make up the discount. I recieved the telescope in good order and well repaired, & salute you with respect.
          
            Th: Jefferson
          
        